DETAILED ACTION
This office action is a response to an application filed on 02/19/2019, in which claim1-13 are pending and ready for examination. 
    Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 11 are rejected under 35 U.S.C 103 (a) as being unpatentable over DAO et al. (hereinafter, “DAO”; 20180199398) in view of FOTI et al. (hereinafter, “FOTI”; 20200305211).

In reference to claim 1, 
DAO teaches a method for transmitting or receiving a signal of a Session Management Function (SMF) in a wireless communication system, the method comprising:receiving (fig. 80, step 8002a,  N11 Message with PDU Session Release Req), by the SMF (fig. 80, element 235), a reject message for a fig. 80, step 8002a, with PDU Session Release Req. form the UE) from a User Equipment (UE) (fig. 80, step 8002a, with PDU Session Release Req. form the UE); 
requesting (fig. 80, step 8016, notifies, paragraph 573), to an Access Management Function (AMF) (fig. 80, element 234); by the SMF (fig. 80, step 8016, notifies, paragraph 573), information on a non-3GPP connection state modification of the UE (Namf_EventExposerNnotify, paragraph 611); 
receiving (get notified, paragraph 638), by the SMF (SMF, paragraph 638), a message indicating that a non-3GPP connection state (Namf_Communication_N2InfoSubscribe,paragraph 638); of the UE has been changed (N2 UE context Release message, paragraph 638); and
wherein the message indicating that the non-3GPP connection state(Namf_Communication_N2InfoSubscribe,paragraph 638);of the UE has been changed (N2 UE context Release message, paragraph 638); indicates that a non-3GPP access of the UE has been changed from CM-IDLE (CM state change from CONNECTED to IDLE state, paragraph 636); to CM-connected (“CM state change from CONNECTED to IDLE state” in  paragraph 636 is interpreted as the system can also perform CM-IDLE to CM-Connect). 
DAO does not teach explicitly about transmitting, to the UE by the SMF, the message related to the activation command of the PDU session, which includes a new P-CSCF(Proxy-Call Session Control Function) list. 
FOTI teaches transmitting (fig. 3a, step 3040a’, PDU Session Resp, paragraph 135), to the UE by the SMF (fig. 3a, step 3040a’, PDU Session Resp, paragraph 135), the message related to the activation command of the PDU session (fig. 3a, step 3040a’, PDU Session Resp, paragraph 135), which includes a new P-CSCF(Proxy-Call Session Control Function) list (identity of P-CSCF 390,paragraph 133),
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DAO for transmitting, to the UE by the SMF, the message related to the activation command of the PDU session, which includes a new P-CSCF(Proxy-Call Session Control Function) list as taught by FOTI because it would allow  supporting IMS session continuity for a wireless device supporting single radio for 4G and 5G and simultaneous access and connectivity to a DN over 4G and 5G networks. 

In reference to claim 9, 
DAO in view of  FOTI teaches wherein the message related to the activation command of the PDU session is a PDU Session Modification Command (FOTI, fig.80, step 3040a’ PDU session Response). 

In reference to claim 11, 
DAO teaches an SMF device in a wireless communication system, the SMF device comprising: a memory (fig.1, element 106
and at least one processor (fig. 1, element 104); coupled to the memory (figure 1 teaches this limitation n), 
wherein the at least one processor receives a reject message (PDU Session Modification Command Reject) for a message related to an activation command of a PDU Session from a UE, requests, to an AMF, information on a non-3GPP connection state modification of the UE, receives a message indicating that a non-3GPP connection state of the UE has been changed, from the AMF, and wherein the message indicating that the non-3GPP connection state of the UE has been changed indicates that a non-3GPP access of the UE has been changed from CM-IDLE to CM-connected (these limitations are identical to claim 1, therefore they are rejected as claim 1). 
DAO does not teach explicitly about transmitting, to the UE by the SMF, the message related to the activation command of the PDU session, which includes a new P-CSCF(Proxy-Call Session Control Function) list. 
FOTI teaches transmits the message related to the activation command of the PDU Session, which includes a new P-CSCF list, to the UE (this limitation is identical to claim 1, therefore it is rejected as claim 1), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DAO for transmitting, to the UE by the SMF, the message related to the activation command of the PDU session, which includes a new P-CSCF(Proxy-Call Session Control Function) list as taught by FOTI because it would allow  supporting IMS session continuity for a wireless . 

Claim 8 is rejected under 35 U.S.C 103 (a) as being unpatentable over DAO et al. (hereinafter, “DAO”; 20180199398) in view of FOTI et al. (hereinafter, “FOTI”; 20200305211) and in further view of Velev et al. (hereinafter, “Velev”; 20200280836).

In reference to claim 8, 
DAO and FOTI do not teach explicitly about the system of claim 8. 
Velev teaches wherein the PDU session is a non-3GPP PDU session (WiMAX, paragraph 33). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DAO and FOTI to use a non-3GPP session as taught by Velev because it would allow suspending service into one network and allowing the service into another network. 

Claim 10 is rejected under 35 U.S.C 103 (a) as being unpatentable over DAO et al. (hereinafter, “DAO”; 20180199398) in view of FOTI et al. (hereinafter, “FOTI”; 20200305211) and in further view of Baek et al. (hereinafter, “Baek”; 20180199279)

In reference to claim 10, 
DAO and FOTI don’t teach the system of claim 10. 
Baek teaches wherein the UE is registered with the same PLMN (PLMN ,paragraph 92)with respect to the 3GPP access (3GPP access, paragraph 92); and the non-3GPP access (non-3GPP access, paragraph 92). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DAO and FOTI to use the same PLMN for 3GPP access and non-3GP access as taught by Baek because it would provide an efficient service in the 5G mobile communication environment by allowing a user to quickly find network providing services that are desired by the user equipment, when the user equipment initially accesses the 5G network.
Allowable Subject Matter
Claims 2-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20170099612…………………….paragraphs 44, 83, 152, 154-155.
20200137675…………………paragraphs 797, 800 and 922.
20190335392…………………paragraphs 215, 240-241, 253, 255-256, 265, 275, 291, 313, 321-322, 330 and 332.
20200178336………………..paragraphs 104-108, 112-115.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466